                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

ANGELA EARLS,                          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:19-cv-00190-MR-WCM
                                       )
                 vs.                   )
                                       )
FORGA CONTRACTING, INC. and            )
WILLIAM SCOTT FORGA,                   )
                                       )
            Defendants.                )



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Default Judgment is hereby entered in accordance
with the Court’s March 30, 2020 Memorandum of Decision and Order.

                                               March 30, 2020
